Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 1 of 15 PageID #: 6



                                 IN THE SUPERIOR COURT OF
                                 MARION COUNTY, INDIANA
                                     CIVIL DIVISION NO. 7

 Kelli Kennedy,                                        Cause No. 49D07-1911-PL-047297

                Plaintiff,

    v.

 Peoplefirst Homecare & Hospice
 of Indiana, LLC                                      NOTICE OF FILING OF
                                                      NOTICE OF REMOVAL
                Defendant.

         Please take notice that Defendant Peoplefirst Homecare & Hospice of Indiana, LLC has

 filed, in the United States District Court for the Southern District of Indiana, Indianapolis

 Division, a Notice of Removal of the above-captioned case from the Superior Court of Marion

 County to the United States District Court for the Southern District of Indiana, Indianapolis

 Division.

         A true and correct copy of the Notice of Removal filed with the United States District

 Court for the Southern District of Indiana, Indianapolis Division, is attached to this Notice, and a

 copy of this Notice is being filed with the Clerk of the Superior Court of Marion County,

 Indiana, thereby effecting a removal to United States District Court, and the Superior Court of

 Marion County, Indiana may proceed no further, unless the case is remanded.


 Date: December 4, 2019                                       Respectfully submitted,

                                                              /s/ Charles M Roesch

                                                              Charles M. Roesch
                                                              DINSMORE & SHOHL LLP
                                                              255 East Fifth Street, Suite 1900
                                                              Cincinnati, Ohio 45202
                                                              (513) 977-8200
                                                              (513) 977-8141 (fax)
                                                              chucksoesch@dinsmore.com
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 2 of 15 PageID #: 7




                                CERTIFICATE OF SERVICE

      I certify that on December 4, 2019, a copy of the foregoing document was provided to
counsel for Plaintiff via email and U.S. mail, postage prepaid, at the following address:

         Christopher K. Starkey
         406 South Harrison Street
         Shelbyville, Indiana 46176
         StarkeyCK@msn.cona


                                                  /s/ Charles M Roesch
                                                  Charles M. Roesch




15674913.1
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 3 of 15 PageID     #: 8
                                ' 49D07-1911-PL-047297               Filed: 11/11/2019 10:43 All
                                                                                                               Cler
                                Marion Superior Court, Civil Division 7                       Marion County, Indian




      KELLI KENNEDY,
           Plaintiff,
      -vs-
      PEOPLEFIRST HOMECARE
      & HOSPICE OF INDIANA, LLC,
           Defendant.

                 COMPLAINT FOR DAMAGES & INJUNCTIVE RELIEF
                             Jury Trial Requested

            Plaintiff Kelli Kennedy ("Kennedy"), by counsel, for her causes of

      action against Defendant Peoplefirst Homecare & Hospice of Indiana, LLC

      ("Peoplefirst") alleges the following:

                                        Introduction

            1.     This action arises under The Civil Rights Act of 1964, 42 U.S.C.

                   §§1981,    2oocie-2(a),        3(a).      Kennedy        claims   Peoplefirst

                   discriminated against her because of her race, and then

                   retaliated for seeking redress within the company.

                                             Parties

            2.     Kennedy is an adult, and African-American.

            3.    Peoplefirst is a foreign corporation.                   It is incorporated in

                  Delaware.

                                    Factual Allegations

            4.    Kennedy started working for Peoplefirst in or about May 2018.

            5.    Kennedy's initial position was a Patient Care Secretary.

            6.    Kennedy later became a Lead Hospice Aide.
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 4 of 15 PageID #: 9




          - 7.   Kennedy was subjected to a serious • incident of racial

                 harrassnient ,at . work '•on.. or. about       2   July: 2019, namely,

                 Executive Director Ms. Carrie Dixon told her, "I own you."

           8.    Kennedy was offended by this, believing it to be racial.

           9.    These instances would have made any reasonable African-

                 American feel her work environment was hostile.

           10.   Kennedy approached Dixon ii July' 2019 'and told her how

                 uncomfortable that had made her.

           11.   Dixon was agitated by this complaint, did not want to

                 acknowledge it, and ultimately appeared angry that Kennedy

                 so complained.

          12.    Kennedy then reported the incident to Ms. Christina Dickoff,

                 Dixon's direct supervisor, on 11 July 2019.

          13.    Dickoff told Kennedy she would speak to Dixon about this

                 incident.

          14.    On   12   July   2019   Dixon texted Kennedy to set• up a meeting -

                 with them, Dickoff, and Ms. Allison Belcher, Clinical Manager.

          15.    At this meeting, Dixon complained of Kennedy's job

                 performance, and stated that Kennedy would no longer have a

                 cdrripany,earf.-- • '4,         .•
                                     ' s ." •   •••       r•r




                                                      2
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 5 of 15 PageID #: 10




          _ 16.      Dixon asked. Kennedy during this meeting if she'.was "angry,"

                  , - .'..disgruntled/Larid askethif Kennedy -..'still-t.wanted to work for

                    • P.eoplefirSt:',-„

           17.       Kennedy perceived Dixon's .actions to 'be retaliation for the

                     complaint of racial discrimination.

           18.       Kennedy reported the event, to the administration 25 July

                     2019 through a hotline provided by Peoplefirst. '

           19.       Peoplefirst terminated Kennedy's employment on or about 29

                     July 2019.

            20. '    Peoplefirst stated the reasons for Kennedy's termination to be

                     for patient complaints and not calling,:in„ _and-being absent

              •      from work.

           21.       These stated reasons were untrue, and pretextual for racial. -

                     discrimination.

           22.       Her termination was also retaliatory for complaining about

                    • racial discrimination. • t; ,-. •           •

           23.       Kennedy filed a Charge Of Discrimination ("Charge") with the

                     Equal Employment Opportunity Commission ("EEOC")                    2


                     August 2019; she detailed these events.in this. document.

           24.       EEOC dismissed the Charge and issued-,Kennedy a Notice Of

                     Suit Rights dated 14 August 2019.



                                                 3
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 6 of 15 PageID #: 11




                                  Causes Of Action

           25.   Peoplefirst's actions against .Kennedy- were. based upon race

                 and hence impaired. her ability to contract for employment

                 with it.

           26.   Peoplefirst's failure to properly remediate the issues raised by

                 Kennedy constituted racial discrimination, and violated 42

                 U.S.C. § 2000e-2.

           27.   Peoplefirst's failure to properly remediate the issues raised by

                 Kennedy entitles her to the remedies of 42 U.S.C. § 1981a and

                 42 U.S.C. § 2000e-5, being actual and punitive damages,

                 attorney fees, and interest.

           28.   Peoplefirst's failure to properly remediate the issues raised by

                 Kennedy entitles her to injunctive relief pursuant to 42 U.S.C.

                 § 2000e-5(g).

           29.   Peoplefirst's retaliation against Kennedy violated 42 U.S.C. §

                 2000e-3.


           3o.   Peoplefirst's retaliation against Kennedy entitles her to the

                 remedies of 42 U.S.C. § 1981a and 42 U.S.C. § 2000e-5, being

                 actual and punitive damages, attorney fees, and interest.

           31.   Peoplefirst's retaliation against Kennedy entitles her to

                 injunctive relief pursuant to 42 U.S.C. § 2000e-5(g).




                                          4
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 7 of 15 PageID #: 12




                                     .   Claims For Relief

            .Plaintiff1Vcounsel,tpraythat this Court

            A.. •   ENTER judgmentin her favor.,and,against,Defendant;

            B.      AWARD such monetary relief determined to be proper;

            C.      ENJOIN Defendant from violating Plaintiffs civil rights and

      order her rehire;

            D.      AWARD attorney's fees and costs pursuant to 42 U.S.C. §

      2000e-5(k), and

            E.      GRANT all such other relief as may be proper.             •




                             :.     Jury Trial Request .

            Plaintiff requests all legal issues be tried to,a jury:

                                                /s/Christopher K: Starkey
                                                Christopher K. Starkey
                                                Attorney for Plaintiff            .0,


      Christopher K. Starkey, Atty No. 11757-49
      406 South Harrison Street
      Shelbyville, Indiana 46176
      Phone (317) 550-7608
      StarkeyCKPmsn.com




                                            ,   fix;   .       '•:    *
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 8 of 15 PageID #: 13
                                        49D07-1911-PL-047297                                      Filed: 11/11/2019 10:43 AM
                                                                                                                        Clerk
                                      Marion Superior Court, Civil Division 7                         Marion County, Indiana




      KELLI KENNEDY,
           Plaintiff,
      -vs-
      PEOPLEFIRST HOMECARE
      & HOSPICE OF INDIANA, LLC,
           Defendant.

                                                APPEARANCE

      1.      The undersigned appears for Plaintiff, initiating party.

      2.      Applicable attorney information for service:

      Name: Christopher K. Starkey                  Atty Number: 11757-49
      Address:406 South Harrison St                 Phone: (317) 550-7608
              Shelbyville,IN 46239                  Email: StarkeyCK@msn.com

      3.     If first initiating party filing this case, the Clerk is requested to assign this case the
      following Case Type under Administrative Rule 8 (b) (3): PL

      4.     I will NOT accept service by FAX at the above noted number.

      5.      This case involves support issues: YES_ NO                X
                                                                        X.

      6.      There are related cases: YES           NO X .

      7.      This form has been served per with Trial Rule 5.

      8.      Additional information required by state or local rule: None


                                                                   /s/Christopher K. Starkey
                                                                   Christopher K. Starkey
                                                                   Attorney for Plaintiff
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 9 of 15 PageID     #: 14
                                       49D07-1911-PL-047297           Filed: 11/11/2019 10:43 AP
                                                                                                                   Cler
                                     Marion Superior Court, Civil Division 7                      Marion County, Indian

                                                                                SUMMONS
   Kelli Kennedy,
          Plaintiff,
   -vs-
   Peoplefirst Homecare & Hospice of Indiana, LLC,
            Defendant.

   TO DEFENDANT: Peoplefirst Homecare & Hospice of Indiana, LLC c/o CT Corp. System
                 150 West Market St, Suite 800, Indianapolis, IN 46204

          You are hereby notified that you have been sued by the person named as plaintiff and in
   the Court indicated above.

        The nature of the suit against you is stated in the complaint which is attached to this
   Summons. It also states the relief sought or the demand made against you by the plaintiff.

            An answer or other appropriate response in writing to the complaint must be filed either
   by you or your attorney within twenty (20) days, commencing the day after you receive this
   Summons, (or twenty-three (23) days if this Summons was received by mail), or a judgment by
   default may be rendered against you for the relief demanded by plaintiff. This answer or
   response must be filed with the Marion County Clerk at Room #W- 122, 200 East Washington
   Street, Indianapolis, IN 46204. A copy must also be sent to the Attorney for Plaintiff.

          If you have a claim for relief against the plaintiff arising from the same transaction or
   occurrence, you must assert it in your written answer.


             11/12/2019                                                         ,
                                                                                ,5 c)
   Dated:
                                                   (Seal) Clerk, Marion        Court

            (The following manner of service of summons is hereby designated.)

                  X       Registered or certified mail
                          Service at place of employment, to-wit:
                          Service on individual --- (Personal or copy) at above address
                  X       Service on agent (Specify) Resident Agent at the above address
                          Other service (Specify) Private Process

   Christopher K. Starkey, Atty No. 1 1 757-49
   Attorney for Plaintiff
   406 South Harrison St, Shelbyville,IN 46176
   A ddress
   (3 17) 550-7608 •
                                 •
                                                                                           SEAL
   Telephone .3:
   StarkeyCK@msn.com
              •
                                                            •

                                                                                       •   -/AiDimok
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 10 of 15 PageID #: 15
                                                                              Filed: 11/12/2019 7:33 PM
                                                                                                   Clerk
                                                                                Marion County, Indiana




                         CAUSE NO. 49D07-1911-PL-047297
                        Marion Superior Court, Civil Division 7

   KELLI KENNEDY,
        Plaintiff,
   -vs-
   PEOPLEFIRST HOMECARE
   & HOSPICE OF INDIANA, LLC,
        Defendant.


                    CERTIFICATE OF ISSUANCE OF SUMMONS

         Plaintiff counsel pursuant to Indiana Rule of Trial Procedure 86(G)(2)(c)

   hereby certifies that he mailed the complaint and summons to Defendant by U.S.

   Certified Mail, on 12 November 2019.

   At: Peoplefirst Homecare & Hospice of Indiana, LLC c/o CT Corp. System
       150 West Market St, Suite 800, Indianapolis, IN 46204

   Tracking No.: 7017 1450 0001 58549 4813


   12 November   2019                     /s/Christopher K. Starkey
                                          Christopher K. Starkey

   Christopher K. Starkey
   Atty No. 11757-49
   406 South Harrison Street
   Shelbyville, Indiana 46176
   (317) 550-7608
   StarkeyCK@msn.corn
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 11 of 15 PageID #: 16
                                                                                 Filed: 11/18/2019 4:34 PM
                                                                                                      Clerk
                                                                                   Marion County, Indiana




                          CAUSE NO. 49D07-1911-PL-047297
                         Marion Superior Court, Civil Division 7

 KELLI KENNEDY,
      Plaintiff,
 -vs-
 PEOPLEFIRST HOMECARE
 & HOSPICE OF INDIANA, LLC,
      Defendant.


               CERTIFICATE OF RETURN OF SERVICE OF SUMMONS

       Plaintiff counsel pursuant to Indiana Rule of Trial Procedure 4.15(A)(1) hereby

 certifies that according to the United States Postal Service website, the complaint and

 summons were delivered to Defendant's Resident Agent by U.S. Certified Mail, on 15

 November 2019 at 10:14 a.m.

 At: Peoplefirst Homecare & Hospice of Indiana, LLC c/o CT Corp. System
     150 West Market St, Suite 800, Indianapolis, IN 46204

 Tracking No.: 7017 1450 0001 8549 4813


 18 November 2019                           /s/Christopher K. Starkey
                                            Christopher K. Starkey

 Christopher K. Starkey
 Atty No. 11757-49
 406 South Harrison Street
 Shelbyville, Indiana 46176
 (317) 550-7608
 StarkeyCKPmsn.com
Case 1:19-cv-04799-JRS-MPB Document 1-1 Filed 12/05/19 Page 12 of 15 PageID #: 17


      CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                11/15/2019
                                                                                CT Log Number 536639555
       TO:       SCOTT WANDSTRAT
                 KINDRED AT HOME
                 3350 RIVERWOOD PKWY SE STE 1400
                 ATLANTA, GA 30339-3314

       RE:     Process Served in Indiana

       FOR:    Peoplefirst HomeCare Et Hospice of Indiana, L.L.C. (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:


      TITLE OF ACTION:                   KELLI KENNEDY, PLTF. vs. PEOPLEFIRST HOMECARE Et HOSPICE OF INDIANA, LLC,
                                         DFTS.
      DOCUMENT(S) SERVED:                Summons, Complaint, Attachments
      COURT/AGENCY:                      Marion County Superior Court, IN
                                         Case # 49D071911PL047297
      NATURE OF ACTION:                  Employee Litigation - Discrimination
      ON WHOM PROCESS WAS SERVED:        C T Corporation System, Indianapolis, IN
      DATE AND HOUR OF SERVICE:          By Certified Mail on 11/15/2019 postmarked on 11/12/2019
      JURISDICTION SERVED :              Indiana
      APPEARANCE OR ANSWER DUE:          within 20 days commencing the day after you receive this Summons (Document(s)
                                         may contain additional answer dates)
      ATTORNEY(S) / SENDER(S):           Christopher K. Starkey
                                         406 South Harrison Street
                                         Shelbyville„ IN 46176
                                         317-550-7608
      ACTION ITEMS:                      CT has retained the current log, Retain Date: 11/15/2019, Expected Purge Date:
                                         11/20/2019
                                         Image SOP
                                         Email Notification, SCOTT WANDSTRAT scott.wandstrat@gentiva.com
                                         Email Notification, TERRA KOVACS terra.kovacs@kindred.com
                                         Email Notification, RONALD LAZAS ronald.lazas@kindred.com

      SIGNED:                            C T Corporation System
      ADDRESS:                           208 S La Salle St Ste 814
                                         Chicago, IL 60604-1101
      For Questions:                     866-331-2303
                                         CentralTeam1@wolterskluwercom




                                                                                Page 1 of 1 / CJ
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
Case 1:19-cv-04799-JRS-MPB Document 1-1 .Filed 12/05/19 Page 13 of 15 PageID #: 18
                                                                       ;
                                                                                             U1 , 1201 S      E PAID
                                                                                             FD LBETYVTILATER
                                                                                                   I-
                                                                                                           LE, IN
                                                                                             46176
                                                                                             NOV 12-19
                                                      J'AITZ5N.                              AMOUNT

                                                           1000               46204
                                                                                                $4.05
                                                                                              112304M114723-30
              7017 145D 0001 8549 4813
                                         I-Astfu           of
                          Ror e.
                                 l s ter"
                          (la Cr Corp,

                                                      5.4-
                            SO We b
                                                     14 20 71
                          1 vtd .1 6tn r 6 1:5 ) /A)


                                                       111111`11111,1'11111101111111'111m11111111,1101'11111111111
Summary - MyCase
 Case 1:19-cv-04799-JRS-MPB                                              Page #:
                            Document 1-1 Filed 12/05/19 Page 14 of 15 PageID  1 of
                                                                                 192


                             This is not the official court record. Official records of court proceedings may only
                             be obtained directly from the court maintaining a particular record.


  Kelli Kennedy v. Peoplefirst Homecare & Hospice of Indiana, LLC
   Case Number                49D07-1911-PL-047297

   Court                      Marion Superior Court, Civil Division 7

   Type                       PL - Civil Plenary

   Filed                      11/11/2019

   Status                     11/11/2019 , Pending (active)


  Parties to the Case
   Defendant Peoplefirst Homecare & Hospice of Indiana, LLC

   Plaintiff    Kennedy, Kelli
       Attorney                 Christopher Kenneth Starkey
                                #1175749, Retained
                                Attorney at Law
                                406 South Harrison Street
                                Shelbyville, IN 46239
                                317-550-7608(W)


  Chronological Case Summary
   11/11/2019 Case Opened as a New Filing

   11/12/2019       Complaint/Equivalent Pleading Filed
                Complaint for Damages & Injunctive Relief -jury trial requested

                Filed By:              Kennedy, Kelli
                File Stamp:            11/11/2019

   11/12/2019       Appearance Filed
                Appearance of Christopher K. Starkey

                For Party:             Kennedy, Kelli
                File Stamp:            11/11/2019

   11/12/2019       Subpoena/Summons Filed
                Summons

                Filed By:              Kennedy, Kelli
                File Stamp:            11/11/2019

   11/13/2019       Certificate of Issuance of Summons
                Certificate of Issuance of Summons

                Filed By:              Kennedy, Kelli
                File Stamp:            11/12/2019

  11/19/2019        Service Returned Served (E-Filing)
                Return of Service

                Filed By:              Kennedy, Kelli
                File Stamp:            11/18/2019




haps://public.courts.in.goy/myease/                                                                                  12/5/2019
Summary - MyCase
 Case 1:19-cv-04799-JRS-MPB                                              Page #:
                            Document 1-1 Filed 12/05/19 Page 15 of 15 PageID  2 of
                                                                                 202


 Financial Information
 * Financial Balances reflected are current representations of transactions processed by the Clerk's Office. Please note that any
   balance due does not reflect interest that has accrued - if applicable - since the last payment. For questions/concerns regarding
    balances shown, please contact the Clerk's Office.

  Kennedy, Kelli
  Plaintiff

              Balance Due (as of 12/05/2019)
              0.00

              Charge Summary
               Description                                                      Amount             Credit            Payment
              LCourt Costs and Filing Fees                                      157.00             0.00              157.00

              Transaction Summary
               Date              Description                                    Amount
               11/12/2019        Transaction Assessment                         157.00
               11/12/2019        Electronic Payment                             (157.00)



                          This is not the official court record. Official records of court proceedings may only
                          be obtained directly from the court maintaining a particular record.




https://public.courts.in.gov/mycase/                                                                                          12/5/2019
